                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

JASON KESSLER, et al.,              )
                                    )
                  Plaintiffs,       )
                                    )
v.                                  )              Case No. 3:19-cv-00044
                                    )
CITY OF CHARLOTTESVILLE, et al., )
                                    )
                  Defendants.       )
___________________________________ )

                               NOTICE OF APPEARANCE

       Please note the appearance of Erin R. McNeill as counsel for the defendant, Becky

Crannis-Curl.

                                           Respectfully submitted,

                                           BECKY CRANNIS-CURL

                                           /s/ Erin R. McNeill_________
                                           Virginia Bar Number: 78816
                                           Assistant Attorney General
                                           Office of the Virginia Attorney General
                                           202 North 9th Street
                                           Richmond, Virginia 23219
                                           Telephone: (804) 692-0598
                                           Fax: (804) 371-2087
                                           E-mail: emcneill@oag.state.va.us

Mark R. Herring
Attorney General of Virginia

Samuel T. Towell
Deputy Attorney General

Marshall H. Ross
Senior Assistant Attorney General/Unit Manager

Erin R. McNeill
Assistant Attorney General




 Case 3:19-cv-00044-NKM Document 24 Filed 09/03/19 Page 1 of 2 Pageid#: 376
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all counsel of record.

                                             /s/ Erin McNeill_________
                                             Virginia Bar Number: 78816
                                             Assistant Attorney General
                                             Office of the Virginia Attorney General
                                             202 North 9th Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 692-0598
                                             Fax: (804) 371-2087
                                             E-mail: emcneill@oag.state.va.us




 Case 3:19-cv-00044-NKM Document 24 Filed 09/03/19 Page 2 of 2 Pageid#: 377
